DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Acknowledgement is made to the amendment, filed 8/24/2022.  Claims 8 & 9 have been canceled.  Claims 1-7 & 10-15 are pending. 

Claim Objections
1.	Claim 7 was previously objected to for minor informalities.  Claim 7 has been amended to overcome the previous objection and therefore the claim objection has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-7 & 10-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller (US 2013/0304489 A1) in view of Rantala (US 2009/0312612 A1).
	Regarding claim 1, Miller discloses a medical data communication system comprising: 
at least one medical device (110 – medical device) [0026 & Fig. 1]; 
at least one wireless access point [0028, 0029, 0059 & Fig. 1 – disclosing the medical facility network as including a wireless network including multiple access points]; and 
a central computer (140 – hospital information system) [0026]; 
wherein the at least one wireless access point and the central computer are coupled via a network (115 – medical facility network) [0026 & Fig. 1]; 
the at least one medical device comprises a logic module and a transmit/receive module coupled thereto [0027-0030]; 
the transmit/receive module and the at least one wireless access point are configured to establish a wireless data link at least intermittently [0027-0030 & 0032]; and 
the logic module comprises at least one input interface to receive data, the logic module being configured to transmit the received data via the transmit/receive module and via the wireless data link to the access point [0027-0030, 0032, & 0036].
Regarding claim 12, Miller discloses a method for operation of a medical data communication system, which comprises at least one medical device (110 – medical device), at least one wireless access point [0028, 0029, 0059 & Fig. 1 – disclosing the medical facility network as including a wireless network including multiple access points], and a central computer (140 – hospital information system), wherein the at least one wireless access point and the central computer are coupled via a network (115 – medical facility network), the at least one medical device comprises a logic module and a transmit/receive module coupled thereto [0026, 0028, & Fig. 1], the method comprising: 
establishing at least an intermittent data link between the transmit/receive module and the at least one wireless access point [0027-0030 & 0032]; and 
wherein the logic module comprises at least one input interface, at which data is received, the method further comprising transmitting the data via the transmit/receive module and via the wireless data link to the at least one wireless access point [0027-0030, 0032, & 0036].
With respect to claims 1 & 12, the teachings of Miller have been discussed above.
Miller discloses a medical device (110) which includes an embedded device (120) for connecting to a device server (130) for the purpose of providing a different modality of connection to the medical facility network (115), such as a wireless communication capability [0028 & 0048].  Miller further discloses that the network (115) may comprise a type of wide-area local wireless network, such as 802.11 or WiFi, and wherein the medical devices can be located via triangulation with access points.  Moreover, Miller recites that communication to all medical devices may be carried out network wide via the wireless network [0036, 0040, & 0055].  Therefore, clearly disclosing that a plurality of medical devices are capable of communicating to the medical facility network via each of the access points, so long at the devices are within range.  
However, assuming arguendo, that the teaching of Miller are not explicit enough in detailing the access point features, the teachings of Rantala are presented to recite the limitations of wherein the at least one wireless access point comprises a plurality of wireless access points and the at least one medical device comprises a plurality of medical devices, each of the plurality of medical devices being configured to set up a data link and communicate with each of the plurality of wireless access points; and each of the plurality of medical devices are configured to access the central computer via each of the plurality of wireless access points, as recited in claims 1 & 12.
Rantala teaches, regarding claims 1 & 12, wherein the at least one wireless access point comprises a plurality of wireless access points and the at least one medical device comprises a plurality of medical devices, each of the plurality of medical devices being configured to set up a data link and communicate with each of the plurality of wireless access points; and each of the plurality of medical devices are configured to access the central computer via each of the plurality of wireless access points [0023 & 0027].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further employ the access point features of Rantala within the system of Miller for at least the benefit of providing for improved monitoring of medical devices to reduce the chanced of any health-related incidences [0003].

	Regarding claim 2, Miller, as modified above, discloses the medical data communication system according to claim 1, wherein the wireless data link between the transmit/receive module and the at least one wireless access point lies in a frequency band between 850 MHz and 950 MHz [0027-0029].
	Regarding claim 3, Miller, as modified above, discloses the medical data communication system according to claim 1, wherein the at least one medical device comprises a data source coupled to the input interface [0026-0028].
	Regarding claim 4, Miller, as modified above, discloses the medical data communication system according to claim 3, wherein the data source comprises a sensor [0026-0028].
	Regarding claim 5, Miller, as modified above, discloses the medical data communication system according to claim 1, wherein the network is one of a LAN and WAN network [0022 & 0036].
	Regarding claim 6, Miller, as modified above, discloses the medical data communication system according to claim 1, wherein the at least one medical device comprises an energy store for operating the logic module and the transmit/receive module [0026-0028].
	Regarding claim 7, Miller, as modified above, discloses the medical data communication system according to claim 6, wherein the energy store comprises a battery [0026-0027].
	Regarding claim 10, Miller, as modified above, discloses the medical data communication system according to claim 1, wherein the network, to which the plurality of wireless access points and the central computer are coupled is configured as a star-shaped network [0028-0032].
Regarding claim 11, Miller discloses, as modified above, a tracking system for medical devices, which is installed in a medical facility, the tracking system comprises: 
a medical data communication system according to claim 1, the network of which couples the plurality of wireless access points installed in the medical facility to one another [0026-0028]; 
wherein the central computer is configured to determine one or more of a location and a path of a specific medical device of the plurality of medical devices in the medical facility on the basis of data received at the input interface of the transmit/receive module of the specific medical device and forwarded to the central computer [0028-0032].
Regarding claim 13, Miller, as modified above, discloses the method according to claim 12, comprising operating the wireless data link between the transmit/receive module and the at least one wireless access point in a frequency band between 850 MHz and 950 MHz [0027-0029].
	Regarding claim 14, Miller, as modified above, discloses the method according to claim 12, comprising coupling the input interface to a data source of the at least one medical device and receiving data produced by the data source [0026-0031].
	Regarding claim 15, Miller, as modified above, discloses the method according to claim 12, wherein the at least one medical device comprises an energy store, the method comprising supplying energy to the logic module and the transmit/receive module from the energy store [0026-0028].

Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive.  Applicant argues that Miller fails to disclose each of the plurality of medical devices being configured to set up a data link and communicate with each of the plurality of access points.  The examiner respectfully disagrees. 
Miller discloses a medical device (110) which includes an embedded device (120) for connecting to a device server (130) for the purpose of providing a different modality of connection to the medical facility network (115), such as a wireless communication capability [0028 & 0048].  Miller further discloses that the network (115) may comprise a type of wide-area local wireless network, such as 802.11 or WiFi, and wherein the medical devices can be located via triangulation with access points.  Moreover, Miller recites that communication to all medical devices may be carried out network wide via the wireless network [0036, 0040, & 0055].  Therefore, clearly disclosing that a plurality of medical devices are capable of communicating to the medical facility network via each of the access points, so long at the devices are within range.  
However, assuming arguendo, that the teaching of Miller are not explicit enough in detailing the access point features, the teachings of Rantala are presented to recite the limitations of wherein the at least one wireless access point comprises a plurality of wireless access points and the at least one medical device comprises a plurality of medical devices, each of the plurality of medical devices being configured to set up a data link and communicate with each of the plurality of wireless access points; and each of the plurality of medical devices are configured to access the central computer via each of the plurality of wireless access points, as recited in claims 1 & 12.
Rantala teaches, regarding claims 1 & 12, wherein the at least one wireless access point comprises a plurality of wireless access points and the at least one medical device comprises a plurality of medical devices, each of the plurality of medical devices being configured to set up a data link and communicate with each of the plurality of wireless access points; and each of the plurality of medical devices are configured to access the central computer via each of the plurality of wireless access points [0023 & 0027].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further employ the access point features of Rantala within the system of Miller for at least the benefit of providing for improved monitoring of medical devices to reduce the chanced of any health-related incidences [0003].
The action has been made final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876